Case 6:19-cv-00825-PGB-DCI Document 29 Filed 04/15/20 Page 1 of 2 PageID 112




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

UNITED STATES OF AMERICA
and STATE OF FLORIDA,
ex rel. AYMAN DAOUK, M.D.,
                                                             Case No. 6:19-CV-825-ORL-40DCI
       Plaintiff-Relator,

v.

ORLANDO HEALTH;
PHYSICIAN ASSOCIATES, LLC;
ORLANDO HEALTH PHYSICIAN
GROUP, INC.; and ORLANDO
HEALTH IMAGING CENTERS,

      Defendants.
_____________________________________/

         PLAINTIFF-RELATOR’S RESPONSE TO ORDER TO SHOW CAUSE

       Plaintiff-Relator, by and through counsel, hereby responds to the Court’s order to show

cause and states as follows:

1.     Plaintiff-Relator filed his False Claims Act complaint on May 1, 2019.

2.     On January 6, 2020, this Court rendered an Order unsealing the Complaint after the

United States and the State of Florida declined to intervene in the matter.

3.     Shortly thereafter, counsel for Plaintiff-Relator reached out to in-house counsel for

Defendants.

4.     Due to the COVID-19 pandemic, the parties mutually agreed to toll the service deadline

through July 31, 2020, to give the parties sufficient time to schedule a mediation and try to reach

an amicable resolution prior to service.

5.     In-house counsel for Defendants understandably could not turn his attention to this matter

given the pandemic and ultimately hired outside counsel.
Case 6:19-cv-00825-PGB-DCI Document 29 Filed 04/15/20 Page 2 of 2 PageID 113




6.     The parties executed a Tolling Agreement on March 27, 2020, within the ninety (90) day

period in which to serve the Complaint, due to these extraordinary circumstances.

7.     Upon receipt of the Order to Show Cause, the undersigned conferred with outside counsel

for Defendants, who agreed to waive service of process in this action.

8.     The undersigned will promptly file the appropriate notices of waiver, attached hereto as

Exhibit “A.”

       Therefore, based upon the foregoing, Plaintiff-Relator respectfully requests that this court

find good cause to discharge the Order to Show Cause.

       DATED this 15th day of April 2020.

                                               /s/ Jill S. Schwartz
                                               Jill S. Schwartz, Esquire
                                               Florida Bar No. 523021
                                               John M. Hunt, Esquire
                                               Florida Bar No. 91168
                                               Jill S. Schwartz & Associates
                                               655 West Morse Boulevard, Suite 212
                                               Winter Park, Florida 32789-3745
                                               (407) 647-8911
                                               jschwartz@schwartzlawfirm.net
                                               jhunt@schwartzlawfirm.net

                                               Attorneys for Plaintiff-Relator Daouk

                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2020, I electronically filed the foregoing Plaintiff’s

Response to Order to Show Cause with the Clerk of Court by using CM/ECF system, which will

send a notice of electronic filing to all counsel of record.

                                             /s/Jill S. Schwartz, Esquire
                                             Jill S. Schwartz, Esquire




                                                   2
